Citation Nr: 0207255	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  98-00 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bipolar disorder.

(The claim of entitlement to service connection for a bipolar 
disorder, on the merits, will be the subject of a later 
decision).


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1981 
to August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 RO decision that denied 
service connection for a bipolar disorder on the basis that 
new and material evidence had not been submitted to reopen 
that claim.  The veteran filed a notice of disagreement in 
November 1997 and a statement of the case (SOC) was issued 
later the same month.  The veteran submitted a substantive 
appeal in December 1997, and requested a Board hearing in 
Washington, D.C.  The veteran failed to report to the Board 
hearing scheduled in June 2002, and did not submit a timely 
motion for a new hearing date following her failure to 
appear.  38 C.F.R. § 20.702(d) (2001).  Therefore, the Board 
will proceed to review the issue on appeal as though the 
request for a hearing had been withdrawn.  Id.

The Board is undertaking additional development on the issue 
of service connection for a bipolar disorder, on the merits, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After reviewing any response, the Board 
will prepare a separate decision addressing this issue.

The Board observes that the American Veterans (AMVETS) 
withdrew representation in January 2002, and requested that 
VA revoke the power of attorney.  The veteran was apprised of 
the revocation in April 2002 and advised that she could 
appoint another representative.  No response was received.  


FINDINGS OF FACT

1.  In December 1996, the RO denied the veteran's claim of 
entitlement to service connection for a bipolar disorder.  

2.  The veteran did not file a notice of disagreement with 
the December 1996 RO decision within one year from the date 
of mailing of notice of the result. 

3.  Testimonial evidence received since the December 1996 RO 
decision (and not previously provided) is relevant to whether 
the veteran's bipolar disorder pre-existed service.


CONCLUSIONS OF LAW

1.  The December 1996 decision of the RO, which denied 
service connection for a bipolar disorder, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996).

2.  New and material evidence has been presented to reopen 
the previously denied claim of entitlement to service 
connection for a bipolar disorder.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Historically, in August 1994, the veteran filed a claim for 
service connection of a nervous condition, identified in 
service as bipolar affective disorder, manic phase.  Later 
the same month, the RO denied service connection for a 
bipolar disorder as it had determined that it pre-existed 
service and was not aggravated by service.  The August 1994 
RO decision was based on service medical records, consisting 
primarily of a July 1982 service medical board report.  The 
report's cover sheet provided a diagnosis of bipolar 
affective disorder, manic phase, and listed the disorder as 
"EPTE [existed prior to entrance], not aggravated by 
service." 

In a January 1996 statement, the veteran described personal 
experiences in service that she believed contributed to 
"that stress build up" that "occurred on the job.  She 
stated that the her physical evaluation in service 
misrepresented the cause of her "nervous condition."  She 
described various personal experiences in service that caused 
her stress, including involvement with a married, superior 
officer.  She submitted copies of service medical reports 
previously of record.  In addition, she submitted a copy of a 
letter from a high school administrator indicating that the 
veteran became ill in February 1976 and remained home for her 
junior year of high school.  She also submitted evidence 
indicating that she was in receipt of Social Security 
benefits and service personnel records. 

In October 1996, the RO informed the veteran that, in order 
to reopen her claim of service connection for a psychiatric 
disorder, she needed to submit new and material evidence of 
service incurrence or aggravation.  The RO also requested the 
veteran's records from the Social Security Administration 
(SSA).  In December 1996, the RO denied the veteran's claim 
for failure to submit new and material evidence.  The RO's 
determined that newly submitted evidence was cumulative of 
previously considered evidence, and notified the veteran of 
her appellate rights.  In January 1997, the veteran's 
representative submitted a statement written by the veteran 
concerning her personal experiences in service, which the 
veteran described as misconduct against her.  The personal 
experiences described were largely duplicative of the 
experiences described in her January 1996 statement.

The veteran's records were received from the SSA in June 
1997.  Included in the SSA records was a November 1985 
determination by an administrative law judge that the veteran 
was "disabled" within the meaning of agency regulations 
based on treating psychiatrists' reports and observations 
during a hearing.  Although not included in the SSA records 
received, the administrative law judge cited existing medical 
evidence of diagnoses of a bipolar, manic disorder.  Other 
SSA records included copies of VA treatment records from the 
Batavia VA Medical Center from August 1982 to November 1983, 
and three reports from treating psychiatrists.  The evidence 
generally addressed the veteran's existing bipolar disorder 
and its occupational impact.

In June 1997, the RO concluded that the evidence obtained 
from the SSA was not new and material as the evidence did not 
establish that the veteran's pre-existing disability worsened 
as a result of service.  The veteran filed a notice of 
disagreement with the June 1997 RO decision, and later 
requested an RO hearing before a local hearing officer.  
During a February 1998 RO hearing, the veteran testified 
that, prior to service, she underwent family counseling for 
difficulty adjusting to situational changes.  She indicated 
that she was hospitalized and released in 1976.  The veteran 
testified that she was diagnosed with continuing depression, 
and was never diagnosed with a bipolar condition.  The 
veteran stated that she was never hospitalized or counseled 
from 1976 to 1981 when she entered service.  She testified 
that she did not have problems during her eight weeks of boot 
camp.  She provided details of her personal experiences in 
service.  She opined that her involvement with a married 
officer resulted in discrimination against her by commanding 
officers.  The veteran testified that she believed her 
experiences in service brought on her mental illness.  The 
veteran's brother testified that he and his sister had a 
"pretty normal" upbringing and he had no knowledge of any 
problems.  He described his sister as not being the same 
person.  He testified that his sister was the "average 
sister" prior to her military service.  He added that he was 
attending school in Albany at the time of her service, and he 
had no personal knowledge regarding the events of service.  

II.  Analysis

Absent a timely appeal, a decision of a duly constituted 
rating agency or other agency of original jurisdiction shall 
be final and binding on all VA field offices as to 
conclusions based on evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C. § 5104.  38 
U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a); 20.1103 (2001).  A final and binding decision 
shall not be subject to revision on the same factual basis 
except as provided by regulation.  38 C.F.R. § 3.104(a).

Although the RO found that new and material evidence has not 
been submitted to reopen the veteran's claim for service 
connection for a bipolar disorder, the Board must 
independently address the question.  See Barnett v. Brown, 83 
F. 3d 1380, 1383 (Fed. Cir. 1996).  The Board must review all 
of the evidence submitted since the last, final disallowance 
in order to determine whether the claim may be reopened.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  "New and 
material" evidence is relevant evidence that has not been 
previously submitted, which is neither cumulative nor 
redundant and, by itself or in connection with other evidence 
of record, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  (While 38 C.F.R. § 3.156 has been revised, the new 
criteria are only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,632 (August 29, 
2001)).  In determining whether newly proffered evidence is 
material, the credibility of the evidence is presumed for the 
limited purpose of ascertaining materiality.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The Board's review of evidence, for the purposes of reopening 
the claim, includes all evidence presented subsequent to the 
December 1996 RO decision that determined new and material 
had not been submitted to reopen the veteran's claim of 
entitlement to service connection for a bipolar disorder.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996).  Specifically, the RO determined that 
newly presented evidence, including the veteran's statement 
citing stressful personal experiences in service, was 
cumulative and not considered "new" for purposes of 
reopening the claim.  The RO enclosed a standard notification 
of appellate rights.  As the veteran did not submit a notice 
of disagreement with the December 1996 RO decision, that 
decision is the last, final disallowance of the claim of 
record.  Id.

Following a complete review of the claims folder, the Board 
finds that new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bipolar disorder.  Since the RO's December 1996 denial, much 
evidence has been submitted and obtained, including, in 
relevant part, the veteran's testimony that she was never 
diagnosed with a bipolar disorder prior to service.  She 
asserted that she underwent counseling in 1976 for unrelated 
mental illness, and was never hospitalized or counseled for a 
mental disorder from 1976 to 1981 when she entered service. 

The Board finds the newly submitted veteran's statements 
concerning her mental health prior to service comprise "new 
and material" evidence for purposes of reopening.  38 C.F.R. 
§ 3.156(a) (2001).  The veteran's February 1998 statements 
were neither cumulative nor redundant as she stated that she 
was never diagnosed with a bipolar disorder prior to service.  
She was treated for another, transitory mental health 
disorder.  This information was not previously before the RO.  
Id.  Furthermore, assuming credibility for the limited 
purpose of ascertaining materiality, the veteran's lay 
statements regarding her medical history may be subject to 
independent corroboration.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Such evidence is "material" and of 
such significance that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
bipolar disorder.  See 38 C.F.R. § 3.156(a).  An ultimate 
credibility determination is made properly only after 
reopening.  See Hadsell v. Brown, 4 Vet. App. 208 (1993).



ORDER

New and material evidence to reopen the claim for entitlement 
to service connection for a bipolar disorder has been 
submitted.  Accordingly, to this extent, the appeal is 
granted.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

